Citation Nr: 1137297	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  03-33 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for amputation of the right foot as a result of complications of surgery performed by the Department of Veterans Affairs (VA) in September 2001 and of follow-up medical care by VA.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left foot disorder, claimed as due to weight transfer as a result of the right foot amputation.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional lower back disability, claimed as due to aggravation as a result of the right foot amputation.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1971 and from April 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas.  The Veteran appealed that decision to the Board and the case was referred to the Board for appellate review.

In November 2004, the Veteran testified before the undersigned Veteran's Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file.  

In May 2005, the Board issued a decision denying, in pertinent part, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for amputation of the right foot as a result of complications from the September 2001 surgery and of follow-up medical care by VA; entitlement to compensation under 38 U.S.C.A. § 1151 for a left foot disorder; and entitlement to compensation under 38 U.S.C.A. § 1151 for additional lower back disability.  The Veteran then appealed the Board's decision regarding those claims to the United States Court Of Appeals for Veterans Claims (Court); and in an Order dated in May 2006, the Court vacated the Board's decision and remanded the case to the Board for proceedings consistent with the Joint Motion for Remand (Joint Motion) filed in this case.

The Board subsequently remanded the case for further development in September 2006.  That development was completed and the case was returned to the Board for appellate review.  In an October 2007 decision, the Board once again denied the issues on appeal.  The Veteran appealed that decision to the Court.  In an Order dated in March 2009, the Court vacated the Board's October 2007 decision and remanded the case for proceedings consistent with another Joint Motion.  The case again returned to the Board for appellate review and the Board subsequently remanded the matter for further development in June 2009.  That development was completed, and the case has once more been returned to the Board for appellate review.  

New evidence was submitted following the issuance of the January 2010 Supplemental Statement of the Case (SSOC) and was thus not initially reviewed by the RO.  In March 2010, the Veteran waived initial RO consideration of this new evidence.  As such, the Board may proceed.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have any additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA health care providers who performed a surgical procedure in September 2001 and follow-up medical care, nor does the evidence show that any additional disability was an event that was not reasonably foreseeable.  

2.  The Veteran has not been shown to have developed a left foot disorder as a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA health care providers who performed a surgical procedure in September 2001 and follow-up medical care, nor does the evidence show that any additional disability was an event that was not reasonably foreseeable.  

3.  The Veteran has not been shown to have sustained aggravation of a lower back disability as a result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the VA health care providers who performed a surgical procedure in September 2001 and follow-up medical care, nor does the evidence show that any additional disability was an event that was not reasonably foreseeable.  


CONCLUSION OF LAW

1.  The requirements for compensation under 38 U.S.C.A. § 1151 for amputation of the right foot as a result of complications of surgery performed by VA in September 2001 and follow-up care at a VA Medical Center have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.358 (2010).  

2.  The requirements for compensation under 38 U.S.C.A. § 1151 for a left foot disorder claimed as due to weight transfer as a result of the right foot amputation at a VA Medical Center have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.310, 3.358 (2010).  

3.  The requirements for compensation under 38 U.S.C.A. § 1151 for additional lower back disability claimed as due to aggravation as a result of the right foot amputation at a VA Medical Center have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.310, 3.358 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran was provided notice in January 2002 which satisfied the first and second elements under the duty to notify provisions.  Subsequent letters dated in April 2003, February 2007, and September 2009 thereafter satisfied the first element under the duty to notify provisions.  See Pelegrini, 18 Vet. App. at 120.  Although this notice was not submitted prior to initial adjudication, the Veteran has not been prejudiced as he has been provided adequate notice, given time to submit additional evidence and argument, and the claim was readjudicated in the January 2010 SSOC.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service medical records as well as his VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded VA examinations in August 2003 and December 2006 in connection with his claims currently on appeal, and an additional VA medical opinion was obtained in January 2007.  As will be discussed in further detail below, the examination report and opinion are adequate.  The examiner was assessed with the relevant information, articulated it in the examination report, and provided reasoning for the conclusion.  See Nieves-Rodriguez, 22 Vet. App. 295.  

The Veteran was also provided the opportunity to testify at a hearing before the Board.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  38 U.S.C.A. § 1151

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  For claims filed after October 1, 1997, a claimant is required to show fault or negligence in medical treatment. For claims filed prior to October 1, 1997, a claimant is not required to show fault or negligence in medical treatment.  See Brown v. Gardner, 115 S. Ct. 552 (1994)(language of statute was plain and did not require showing of fault).  Since the Veteran filed his claim after that date, he must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1).  

In determining that additional disability exists, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(1)(ii).  Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic procedure or course of treatment.  38 C.F.R. § 17.32(c).  The practitioner must explain in language understandable to the patient the nature of the proposed procedure or treatment, the expected benefits, reasonably foreseeable associated risks, complications or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  Id.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  Id.  The informed consent must be appropriately documented in the health record and signature is required for all treatments and procedures that require the use of sedation, anesthesia, or narcotic analgesia, that are considered to produce significant discomfort to the patient, or that require injections of any substance into a joint space of body cavity.  38 C.F.R. § 17.32(d)(1).  

A review of the record reveals that the Veteran sustained bilateral heel fractures when he fell from a scaffold at work in 1981.  He underwent an open reduction internal fixation in 1981 followed by a right subtalar fusion in 1982.  VA medical records show that there was still nonunion of the right subtalar joint with surrounding sclerosis dated in August 2001.  The orthopedic surgeon noted that she would use the same incision from a previous surgery to approach the subtalar articulation.  She also indicated that the Veteran should be prepped for a possible iliac bone graft, too, and that bone graft substitutes should be available in the operating room.  

On September 13, 2001, prior to surgery, the Veteran signed a Request for Administration of Anesthesia and for Performance of Operations and Other Procedures where he indicated an understanding of the nature and purpose of the operation or procedure, the possible alternative methods of treatment, the risks involved, and the possibility of complications.  He also acknowledged that no guarantees had been made to him concerning the results of the fusion of the right subtalar joint with possible use of bone graft.  The risks listed included infection, bleeding, nerve damage, failure of hardware, and non-union.  There was also a noted risk of anesthesia.  Having provided consent, he underwent a revision of his right subtalar fusion due to continued discomfort.  It was noted that cannulated screws were used, which were sterilized.  An intraoperative note documented the wound as being clean, and a postoperative note indicated that the Veteran had no complaints and that the pain was controlled by medication.  He was discharged to home on September 16, 2001.  

On October 2, 2001, VA medical records show that the wound began to look bad and that the Veteran's cast was replaced.  The Veteran was subsequently found to have dehiscence of the right lateral foot incision to depth of bone.  He was rehospitalized, placed on intravenous antibiotics for six weeks, and treated with whirlpools, dressing changes, Curasol, and multiple debridements.  The treating physician stated that it seemed unlikely that the Veteran had osteomyelitis, but noted that it could not be established with certainty until he finished the antibiotics and the wound was healed.  

In November 2001, the VA surgeon indicated that the Veteran had three more weeks of intravenous antibiotics and that a fragment of the bone was visible through the granulation tissue on the plantar half of the wound.  It was also noted that the wound appeared clean, and x-rays suggested consolidation of the subtalar joint.  The Veteran was advised to continue weekly wound checks.  

In December 2001, the wound measured 45 millimeters by 10 millimeters and was clean with a thick carpet of granulation tissue.  The surgeon indicated that the Veteran would finish his intravenous antibiotics the following day and recommended that he remain on a course of oral antibiotics twice a day until his wound filled in deeply.  The Veteran was also instructed to change the dressing twice a day, continue his weekly wound checks, and postpone weight bearing until more granulation tissue was present.  

In January 2002, the Veteran still had oozing serous drainage, and the wound measured 40 millimeters by 7 millimeters.  The Veteran indicated that he had tried to put weight on his foot, but he had to stop because of pain and tingling.  The surgeon indicated that the Veteran continued to heal slowly.  Later that same month, the surgeon noted that the wound continued to heal and had dramatic improvement in size.  X-rays suggested solid subtalar fusion, and lab work was also done.  In February 2002, the Veteran was taken off oral antibiotics which he had taken since the cessation of the intravenous antibiotics.  

In March 2002, the Veteran reported that his foot was turning black, and he was worried about staph infection.  He had started taking oral antibiotics again.  The wound was noted to still be closing, and it was measured as being 35 millimeters by 6 millimeters.  There was also evidence of previous blisters along the sides of the crater, and the Veteran reported having itching, burning, and festering.  X-rays showed osteopenia, but no obvious osteomyelitis.  By her assessment, the VA surgeon stated that the Veteran was continuing to fill in the defect and that certain lab work did not suggest osteomyelitis.  She instructed him to discontinue the antibiotics, continue wound care, increase weight bearing in the 3D boot walker to resolve osteopenia, and increase his follow-up appointments to a weekly basis.

The Veteran was seen the following week at which time it was noted that the blackness that had been present on the posterior heel and ankle had resolved.  He reported some red irritation around the wound area, and a physical examination revealed skin irritation surrounding the wound area.  The wound measured 30 millimeters by 5 millimeters.  There was minimal serous drainage, and there was granulation tissue at the base of the wound.  The surgeon assessed the Veteran as having a slow-healing wound, status post subtalar fusion.  She also noted that there was local wound irritation but stated that there were no signs of wound infection.  

In April 2002, the wound was clean.  However, there was a raw surrounding area that appeared to be a reaction to the dressing.  The surgeon could not express any purulence and stated that she did not see any sign of infection.  The assessment was delayed wound healing without definitive evidence of deep infection, but problems with hypersensitivity of surrounding skin.  The Veteran was referred to a wound care specialist.  He was seen again later that month complaining of significant drainage on the wound dressing in the morning.  However, the surgeon stated that it had "never been labeled as osteomyelitis."  It was also noted that lab tests did not support infection but did not absolutely rule it out.  The surgeon offered the Veteran the option of surgical debridement with attempt to gain closure.  She warned him that he would require another six weeks of intravenous antibiotics if the scraping from the underlying bone was positive for infection.  It was further noted that the Veteran would be admitted with at least two incisions and drainage procedures to clean the wound and attempt closure if he continued to fail all attempts to gain closure of the wound.  If there was a positive culture from a deep bone, he would also require six additional weeks of antibiotics, possible repeat debridements, and could eventually lead to amputation.  

In May 2002, there was no evidence of drainage, but there was still a crevice.  The assessment was subtalar arthrodesis with a very slow healing lateral wound without support for osteomyelitis.  VA medical records dated in June 2002 indicate that the wound had epithelialized, but the Veteran reported that the area reopened in a pinpoint area and drained clear fluid when he cleaned it.  He also complained of continuing pain that had prevented him from becoming more functional.  The wound measured 25 millimeters by 7 millimeters by 6 millimeters.  Lab work did not support an infection, but it was noted that the slow healing time raised the issue of a low grade infection.  The surgeon wanted to see him again in one month.

In July 2002, a nurse noted that the wound tissue had improved and that the skin was intact, but that it was erythremic and slightly raised.  There was a pinhole opening at the base of the wound that continued to drain small amounts of serous fluid consistently.  A fungal rash on the plantar and dorsal foot was noted to have resolved though.  The nurse stated that there was nothing more she could offer the Veteran in terms of his wound, as there was something deeper in the wound that was causing the chronic drainage and non-healing.  

The surgeon evaluated the wound in July 2002 at which time it measured 45 millimeters by 8 millimeters.  There was an epithelialized crater, and the surgeon could not produce any fluid on examination despite the Veteran's reports that there was a deep opening that allowed drainage at night.  X-rays showed fusion of subtalar joint with bones appearing very osteopenic.  The tip of one screw was possibly protruding into the ankle surface.  The assessment was subtalar fusion with lateral crater and small continuing drainage.  The surgeon also noted that there was no support for osteomyelitis by lab data or X-ray.  The surgeon offered to remove the screws to eliminate any possible impingement at the ankle joint, but the Veteran was reluctant to consider any surgery.  The options available were to remove the screws and culture the screws to look for evidence of deep infection and/or to perform a repeat incision and drainage of the lateral wound which could both lead to repeat antibiotics and repeat surgical procedures.  

In August 2002, the Veteran returned for a follow-up visit with complaints of swelling in his feet.  He stated that he was trying to increase the weight on his right foot as previously advised.  The wound was a deep crater that had epithelialized.  It was noted that the last set of X-rays in July 2002 strongly suggested osteopenia and that it was difficult to assess the fusion.  The surgeon indicated that the Veteran was ready to try a regular shoe and increase standing and walking as much as possible.  Plastic surgery was also consulted for the placement of a local rotational flap.  The Veteran was to return in one month.

The Veteran's wound did not improve, and he later sought treatment at a private clinic.  Private medical records show that the Veteran was seen in October 2002 with a chronic non-healing wound of the right ankle.  Dr. S. indicated that the open wound was probably secondary to osteomyelitis.  A bone scan was performed, and it was determined that osteomyelitis could not be excluded.  Later in October 2002, Dr. R. also indicated that an MRI of the right ankle was suggestive of osteomyelitis.  

The Veteran underwent irrigation and debridement of his wound in late October 2002.  The pre- and post-operative diagnosis was osteomyelitis of the right talus and calcaneus.  Two weeks later, in November 2002, the Veteran underwent the same procedure in the medial aspect of his ankle.  Dr. R. then discussed the advisability of going ahead with a below-the-knee amputation on the right lower extremity.  

An amputation was subsequently performed on November 15, 2002.  The Veteran tolerated the procedure well, and there were no complications.  He later underwent an additional procedure related to revision of the amputation stump.  

In August 2003, the Veteran was afforded a VA examination to address the issue of whether or not the additional disability resulted from VA surgery, treatment, or examination.  The examiner noted that there was failure of the wound to completely heal following the ankle surgery in September 2001 and stated that the Veteran had disability due to amputation of his right lower extremity which was a result of the injury and treatment of the injury of his right foot that was provided in part by VA.  The examiner commented that there was no evidence in the history or review of the claims folder that the Veteran caused any progression or worsening of his disability due to his own willful misconduct or failure to follow instructions.  He also stated that there was no evidence that the additional disability resulted from inappropriate, improper, or untimely care on the part of VA medical personnel.  He opined that osteomyelitis, and its complications were ultimately the cause of the Veteran's need for a below-the-knee amputation and that there was no evidence that this was improperly treated.  The examiner stated that the failure to respond to treatment did not indicate inappropriate care on the part of VA.

The December 2006 VA examiner also stated that he did not find evidence of improper treatment.  He commented that the amputation occurred following the operative procedure which was performed in the normal manner.  

An additional VA medical opinion was subsequently obtained in January 2007.  The examiner reviewed the claims file and stated that the Veteran had a below-the-knee amputation following a surgical procedure due to complications of an unfortunate postoperative infection.  He indicated that all proper care, skill, and judgment were employed in the treatment and stated that he could not find that anything that happened due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.  He also noted that any operative procedure can have an infection and that an infection was a reasonably foreseeable complication.  The January 2007 VA examiner did comment that amputation is not an expected complication but also noted that it can occur with any procedure if the infection is severe enough and cannot be controlled by measures instituted during the treatment.  The examiner further indicated that he could not find any evidence indicating that VA had alerted the Veteran to the risk of having an amputation.  However, he did note that typical preoperative discussion does include outlining the risks and expectations and stated that he felt certain that reasonable risks were discussed with the Veteran prior to the procedure.  

The Board acknowledges the Veteran's allegations that his VA surgeon remarked after the September 2001 surgery and during subsequent treatment for infection that nonsterile hardware must have been used in his ankle.  He also contends that he was misdiagnosed and improperly treated by VA following his September 2001 surgery. In particular, he claims that his request for a bone scan was denied and that there was a delay in treating osteomyelitis which resulted in the amputation.  Further, in March 2010, the Veteran asserted that he was never told that a risk of the surgery was amputation.  The Veteran has no specialized medical training with regard to this matter; his assertions regarding causation alone are not competent evidence to establish fault, carelessness, a lack of foreseeability, or the existence of disability attributable to the surgery.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The evidence, specifically the August 2003 and December 2006 examinations, points to the fact that the September 2001 right subtalar fusion and subsequent follow-up treatment were within the standards of sound medical practice.  The evidence also shows that nothing unforeseen occurred either during the course of the surgery.  The January 2007 VA examiner provided that, while infection is a reasonably foreseeable complication following surgery, amputation is not an expected complication.  There is no evidence that the Veteran suffers from an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of failure on the part of VA in furnishing medical care for the Veteran's right foot or that was the result of an event not reasonably foreseeable.  

Additionally, there is no showing that VA furnished the medical or surgical treatment without the Veteran's informed consent.  As provided above, informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic procedure or course of treatment.  38 C.F.R. § 17.32(c).  The practitioner must explain in language understandable to the patient the nature of the proposed procedure or treatment, the expected benefits, reasonably foreseeable associated risks, complications or side effects, reasonable and available alternatives, and anticipated results if nothing is done.  Id. (emphasis added).  In addition, the informed consent must be appropriately documented in the health record and signature is requires for all treatments and procedures that require the use of sedation, anesthesia, or narcotic analgesia, that are considered to produce significant discomfort to the patient, or that require injections of any substance into a joint space of body cavity.  38 C.F.R. § 17.32(d)(1).  

Following the June 2009 Board remand, VA treatment records, to include the Veteran's informed consent for his September 2001 surgery were obtained and associated with the claims file.  As provided above, the Veteran's signed consent provided that he understood the procedure he was undergoing and acknowledged the risks to include infection, bleeding, nerve damage, failure of hardware, and non-union.  The Board notes the Veteran's contentions that he was not informed of the specific risk of amputation as provided in the March 2010 statement.  However, as provided above, informed consent is only required of risks that are reasonably foreseeable.  The VA examiners found that amputation is not a reasonably foreseeable occurrence.  See Holcomb v. Shinseki, 23 Vet. App. 234, 240-41 (2009) (determining that the standard VA consent form does not constitute affirmative evidence of negligence per se in case where claimant relied on absence of a listing of specific disclosed risks on the informed consent form as evidence that VA did not obtain informed consent, and holding that, given that VA regulations and handbook do not require a detailed recitation of all of the information conveyed in securing informed consent, it cannot be presumed that the appellant's complications were not discussed simply because they were not recorded).

The Board finds that the Veteran was informed of foreseeable risks to his September 2001 surgery and that amputation was not a reasonably foreseeable risk.  Moreover, the Veteran was informed that infection was a reasonably foreseeable risk, and infection was the reasonably foreseeable event that was the proximate cause of the disability, i.e., amputation of the lower extremity below-the-knee, in this case.  The Veteran was provided with informed consent which was memorialized in the signed Request for Administration of Anesthesia and for Performance of Operations and Other Procedures, and VA did not fail to perform its duties as described in the regulations.    

For the reasons stated above, there is no evidence that the Veteran currently suffers from an additional disability that was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care for the Veteran's right foot or that the additional disability was the result of an event not reasonably foreseeable.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  Accordingly, the Board concludes that compensation for additional disability is not warranted. 

I.  Left Foot Disorder

The Veteran contends that he suffered a left foot disability as a result of the September 2001 surgery.  Service connection on a secondary basis is available where a disability is the result of another disability that has been attributed to VA treatment or hospitalization and for which compensation is payable under 38 U.S.C.A. § 1151.  VAOPGCPREC 8-97 (February 11, 1997).  However, based on the decision above denying compensation under 38 U.S.C.A. § 1151 for amputation of the right foot, the Veteran's claim for compensation for a left foot disorder on a secondary basis must also be denied.  

Although the Veteran has a left foot disorder that may be related in part to weight transfer from the right foot amputation, compensation is not payable under 38 U.S.C.A. § 1151 for the right foot amputation.  It therefore follows that disability compensation for a left foot disability, on a secondary basis, is also not warranted under 38 U.S.C.A. § 1151.  

IV. Back Disorder

As noted previously, service connection is available where a disability is the result of another disability that has been attributed to VA treatment or hospitalization and for which compensation is payable under 38 U.S.C.A. § 1151.  VAOPGCPREC 8-97 (February 11, 1997).  However, based on the decision herein denying compensation under 38 U.S.C.A. § 1151 for amputation of the right foot, the Veteran's claim for compensation for a lower back disability on a secondary theory must also be denied.  While the Veteran clearly has a lower back disability that may have been aggravated in part by the right foot amputation, compensation is not payable under 38 U.S.C.A. § 1151 for the right foot amputation.  Therefore, as a matter of law, compensation for additional lower back disability on a secondary basis is not warranted under 38 U.S.C.A. § 1151.  








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for amputation of the right foot as a result of complications of a September 2001 surgery and of follow-up medical care by VA is denied.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left foot disorder, claimed as due to weight transfer as a result of the right foot amputation, is denied.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional lower back disability, claimed as due to aggravation as a result of the right foot amputation, is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


